Title: [From Thomas Jefferson to John Jay, 9 February 1785]
From: Jefferson, Thomas
To: Jay, John


[Paris, 9 Feb. 1785. Entry in SJL reads: “John Jay. The Marq. Fay. gives us hopes he will accept Sec. F. A.—war and peace doubtful—Bav. and Austr. neth.—Prussia and Dantzic settled—distractions of Holld. continue. Hastings and E.I. affairs difficult for Brit. parliament—have forgot us—we must urge them as to separate articles—expect by packet which sails in Feb. to receive orders about pyratical states—motives for war with them—their force—if peace be resolved, will be better to send some person from America—if left to us personally, we must invite them here—they disregard treaties when made—inclose Du Buc.” Not found. Enclosure: Same as that described in TJ to Monroe, 6 Feb. 1785, note.]
